DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 18 line 1, delete “17” and replace with –11--.
Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claim 1, the inclusion of limitation, “wherein a first width of the toilet seat at a first position is smaller than a second width of the toilet seat at a second position and the inner region is configured to deform a first magnitude at the first position and a second magnitude at the second position,” along with other claim language was not found or fairly taught by the prior art.  In independent claim 11, the inclusion of limitation, “a shoulder located at a first end of the hinge; a hollow channel having a slot, the hollow channel located within a first end of the flexible toilet seat; and a damper having a tapered end and a ridged body, the tapered end of the damper engaging with the shoulder of the hinge and the ridged body engaging with one end of the hollow channel, wherein the damper is configured to control the rotation of the flexible toilet seat,” along with other claim language was not found or fairly taught by the prior art.  In independent claim 19 the inclusion of limitation, “wherein at least one of the hinge tower and flexible anchor are made of substantially flexible material to facilitate flexible coupling of the flexible toilet seat with upper surface of the toilet,” along with other claim language was not found or fairly taught by the prior art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        5/23/2022